Exhibit 10.5
 
This letter Agreement is dated January 7, 2011 and is entered into between
Enterologics, Inc., a Nevada corporation and Surge Partners, Ltd., a Delaware
Corp.
 
WHEREAS
 
Enterologics, Inc seeks to borrow certain funds for operations and
 
WHEREAS
 
Surge Partners, Ltd is willing to provide a series of loans, the total not to
exceed fifty Thousand dollars ($50,000.00) and
 
WHEREAS
 
 The parties have agreed to certain terms of the loan(s) as more fully described
in the Promissory Loan Agreement of even date
 
THEREFORE
 
For  good and valuable consideration, the parties hereby agree as follows:
 
1.  
Surge Partners will loan Enterologics, Inc, a total of $50,000 on an as need
basis;

2.  
The first loan is in the amount of $20,000 and is hereby acknowledged;

3.  
Interest and other terms are outlined in the Promissory Note;

4.  
Each successive loan will be documented by a new Promissory Note;

5.  
The overall consideration for this first loan and for any successive loans is
500,000 shares of the Company’s common stock;

6.  
The total of the compensation is being given concurrent with the first loan;

7.  
It is understood and agreed to that the stock portion of the consideration will
not increase or decrease based on future loans and that the consideration is for
the current loan and for a commitment to fund additional loans when and if
necessary;

8.  
Should additional loans be required, Enterologics, Inc will give Surge at least
seven business days (7) notice and Surge Partners, Ltd will fund as soon as
practicable;

9.  
Future loans will carry a six month term and will payable earlier under certain
conditions as will be more described in each Promissory Note.

 



Agreed:                   /s/Robert Hoerr     /s/Irving Bader  
Robert Hoerr, CEO
    Irving Bader, President            

                                           